 In the Matter of WEST SIDS'. COOPERATIVE CREAMERY AssocIATloNandGENERAL DRIVERS'AND HELPERS' UNION, LOCAL #329, AFFIL-IATED WITH THE A. F. OF L.CaseNo. 18-C-1149.-Decided July 17, 1946Mr. Stephen M. Reynold.,,of Minneapolis, Minn., for the Board.Mr. R. O. Sullivan,E-100t First National Bank Building, of St.Paul, Minn., for the respondent.Messrs. Ovid E. C. MoranandNicholas 31. Seigmund,of St. Cloud,Minn., for the Union.Mr. James Zett,of counsel to the Board.DECISIONANDORDEROn November 14, 1945, Trial Examiner Henry J. Kent issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices and recommending that the respondent cease anddesist therefrom and take certain affirmative action as set forth inthe copy of the Intermediate Report attached hereto.No excep-tions to the Intermediate Report were thereafter filed with the Board.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings arehereby affirmed.The Board has considered the Intermediate Reportand the entire record in the case and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner. 'ORDERUpon the entire record of the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, West Side CooperativeCreamery Association, Little Falls, Minnesota, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Getieral Drivers' andHelpers' Union, Local #329, affiliated with the A. F. of L., as the69 N. L. R. B., No. 69.546 WEST SIDE COOPERATIVE CREAMERY ASSOCIATION547exclusive representative of all drivers of the respondent, excludinginside plant, office, and supervisory employees employed at its LittleFalls,Minnesota, plant;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist General Drivers' and Helpers'Union, Local #329, affiliated with the A. F. of L., or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities, for the purposeof collective bargaining or other mutual aid or protection as guaran-teed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a.)Upon request, bargain collectively with General Drivers' andHelpers' Union, Local #329, affiliated with the A. F. of L., as theexclusive representative of all drivers of the respondent, excludinginside plant, office, and supervisory employees employed at its LittleFalls,Minnesota plant, with respect to rates of pay, wages, hours ofemployment or other conditions of employment, and if an understand-ing is reached, embody such understanding in a signed agreement ;(b)Post at its plant at Little Falls, Minnesota, copies of the noticeattached to the Intermediate Report, marked "Appendix A." ICopiesof said notice, to be furnished by the Regional Director for the Eigh-teenth Region, shall, after being duly signed by an authorized repre-sentative of the respondent, be posted by the respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material;(c)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.CHAIr TNIAN HERZOG took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Strt,liei I. Reynolds,of Minneapolis, Minn., for the Board.:Ili.R. O. Sullivan,E-100(i First National Bank Building, of St. Paul,Minn.,for the Respondent.Messrs. Ovid R. C. Jloraiianall_ichola.s 1L Seigtnund,of St. Cloud, Minn., for theUnion.'This notice, however,shall be, anditherebyis,amended by striking from the firstparagraph thereof the words "RECOMIDIENDATIONS OF A TRIAL EXAMINER" andsubstituting in lien thereof the words "A DECISION AND ORDER." 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a second amended charge duly filed on August 9, 1945, by General Drivers'and Helpers' union. Local #329, affiliated with the A. F. of L., herein called theUnion, the National Labor Relations Board, herein called the Board, by itsRegional Director for the Eighteenth Region (Minneapolis, Minnesota), issued itscomplaint dated August 9, 1945, against West Side Cooperative Creamery Associa-tion,LittleFalls,Minnesota, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (3) and (5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notices of hearing, were duly served uponthe respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that the respondent : (1) From about February 12, 1945, by its officers, agents, andemployees, questioned its employees concerning their union membership andactivity ; warned and discouraged employees against joining the Union or engagingin union activities; warned and threatened its employees that the respondentwould sell its trucks and use contract haulers to perform the work customarilydone by its drivers ; and would close down the plant if the Union organized it;(2) on or about April 2, and 23, May 22, and July 3, 1945, and at all times there-after, refused to bargain collectively with the Union as the exclusive representa-tive of all employees within an appropriate unit; (3) on or about April 2, 1945,transferred one named employee from his regular employment to less desirableemployment for the reason that he joined and assisted the Union.On August 21, 1945, the respondent filed its answer, denying that it is engagedin commerce within the meaning of the Act, and denying all material avermentsrelating to the unfair labor practices alleged.Pursuant to notice, a hearing was held at Little Falls, Minnesota, on August 23and 24, 1945, before Henry J. Kent, the Trial Examiner duly designated by theChief Trial Examiner.The Board and the respondent were represented bycounsel, and the Union by its representatives.All parties participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded all parties.At the conclusion of the hearing, counsel for the Board moved to conform thepleadings to proof in respect to formal matters not related to the fundamentalissues.The motion was granted without objection.The opportunity to presentoral argument before the Trial Examiner at the close of the hearing was waivedby the parties.Briefs were submitted by counsel for the respondent and counselfor the Board to the Trial Examiner.On the basis of the foregoing and on the entire record, after having heard andobserved the witnesses, considered all the evidence offered and received andthe briefs submitted by the parties, the undersigned makes the following:FINDINGSOF FAG'r1.THE BUSINESS OF THE RESPONDENTWest Side Cooperative Creamery Association, a cooperative marketing associa-tion organized under the corporation laws of the State of Minnesota, has itsprincipal office and place of business in Little Falls, Minnesota, where it engagesin the manufacture of butter, dry milk powder, and other dairy products.Therespondent purchases raw milk and cream from the neighboring farmers pur-suant to contracts with them under the terms of which each patron acquires WEST SIDE COOPERATIVE CREAMERY ASSOCIATION549stock in the association in addition to other payment for the milk and cream hesupplies.The members, about 600 farmers, reside in the territory contiguousto Little Falls, Minnesota.During the calendar year of 1944, it produced drymilk powder valued in excess of $209,000, and for the current year its productionof this product will be materially increased.Substantially all of this product isshipped on government bills of lading F. O. B., Little Falls, Minnesota, to variouspoints outside the State of Minnesota for use by the Armed Forces of the UnitedStates Government, in accordance with an oral agreement entered into by therespondent with Armour and Company.It is found that the respondent is engaged in commerce within themeaningof the Act. notwithstanding the contrary contention urged by the respondent.'It.THE ORGANIZATION INVOLVEDGeneral Drivers' and Helpers' Union, Local #329, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membership employeesof the respondent.III.THE i'NFAIH LALOtt PAACrtCEsA. Interference, restraint, andcoercion;the refusal to bargain1. Interference, restraint, and coercionIn the latter part of January or in the early part of February, 1945, some ofthe employees of the respondent requested the Union to help them organize.Organizers were sent to Little Falls and on February 9, 1945, Ovid E. C. Moran,the president and business agent of Local #329 of the Union, went there topreside at an organizational meeting for the respondent's employees.Themeeting was attended by eight employees. All but one of the employees presentwere milk route drivers for the respondent and the other was a so-called insideproduction employee at the plant.At the close of the meeting, the seven driverswho attended it signed union application cards.'Thereafter, other organiza-tionalmeetings were held during February and by February 23, 1945, two ad-ditional drivers for the respondent had signed union application cards, makinga total of 9 of the 12 drivers on the respondent's pay roll who joined theUnion.Contemporaneously with the Union's campaign the respondent by its officials,itsshareholders and supervisory employees evidenced to the employees itshositility to the Union by threatening to enter into milk hauling contracts withindependent contractors to do the work customarily performed by its truck drivers,and by threatening to close the plant if the Union was successful in its organiza-tional efforts.On February 21, 1945, or within 2 weeks after the union activities commenced,a special meeting of the respondent's Board of Directors was held to discpss the'See SantaCruz Fruit Packing Company v. N. L. R. B.,303 U. S. 453. The undersignedalso finds without merit the respondent's contention that the Board is precluded from as-serting jurisdiction because of representation proceedings held pursuant to the MinnesotaState Labor Act prior to the filing of charges with the Board.Under Section 10 (a) ofthe Act, the Board is granted exclusive power to prevent any person from engaging inunfair labor practices affecting interstate commerce.I In connection with its operations the respondent employs 12 truck drivers who collectthe milk and cream processed in the respondents plant from the farms operated by itsshareholders and patrons.The routes covered by the drivers are laid out by the respondentand the drivers make daily collections from all patrons on their respective routes. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activities.At this meeting a resolution was passed to bring the matterup for discussion at the annual meeting of the stockholders on March 10, 1945'A day or two after this meeting Ernest Converse, one of the drivers for thecompany while working on his route, engaged in a conversation concerning theUnion with Frank Kurowski at the farm of Alfred Anderson, both members ofthe respondent's Board of Directors.Anderson was present during the conversa-tion, but took no part in it.According to the testimony of Converse: Kurowskiasked him what wascausingthe disturbance at the respondent's plant ; thatConverse replied there had been no disturbance but some of the drivers hadjoined the Union; and that Kurowski then stated, the drivers "should not havedone it," and, further stated that the respondent's Board of Directors hadinstructed Paul Christenson, the manager of the plant, to close down the plant ifthe Union organized it.Kurowski, on testifying, stated that : he asked Converseif the drivers had joined the Union ; Converse told him they had done so ; hethen stated to Converse, "compare you boys with those soldiers out there in foxholes" ; Converse then remarked, "I warn you as a friend, don't say anythingagainst the Union because you'll pay a $1,000 fine" ; and that the conversationthen ended because he did not wish to become involved in a law suit.Kurowskidenied he told Converse that Christenson had been instructed to close the plant ifitwas organized.Anderson was not called to testify. On all of the above, fromthe evidence as a whole, and also basing his conclusion from his observation ofthe witnesses, the undersigned accepts the version of the conversation given byConverse as substantially true and he finds that in view of Kurowski's officialstatus with the respondent, his remarks were calculated to serveas a warningto Converse that the respondent was opposed to the Union's efforts to organizethe employees, and might close the plant if the Union organized it.Employees Clarence Booth, Converse, and Tom Pientok all testified, in substance,that prior to the election Plant Manager Christenson told them that the plantwould be closed if the Union organized it. Christenson, when later testifyingfor the respondent, did not deny making the statements attributed to him byBooth, Converse, and Pientok.Daring his cross-examination he, in substance,admitted that lie had engaged in conversations with employees concerning unionactivities, and said that at the time he engaged in such conversations he hadreasons to believe that the plant might be closed because of the antipathy of therespondent's shareholders toward the Union.From the above and from hisobservation of the witnesses, the undersigned accepts the testimony of Booth,Converse, and Pientok as credible and true and finds that Christenson told themthe plant would be shut down if the Union succeeded in organizing it.Converse further testified without substantial contradiction : that a day or twobefore an election which was held on March 20, 191:', Christenson told him if theUnion won the election the respondent intended to have the milk delivered tothe plant by contract haulers; that Christenson asked him if he would beinterested in buying one of its trucks and enter into a contract with the respondentto haul milk on a contract basis ; and that a day or two after the election OttoOlson, the respondent's president, asked him if the drivers wouldbe willing tobuy the respondent's trucks and haul milk to the plant on a contract rate of 12cents per hundred pounds ; and that he, Converse, then told Olson that Christen-son had previously offered Converse 17 cents a hundred pounds for hauling the8The stockholders at their March 1(4 meeting passed a resolution providing that thedirectors were not authorized to enter into any contractual relations with the Union onbehalf of the respondent. WEST SIDE COOPERATIVE CREAMERY ASSOCIATION551milk and that the milk drivers were opposed to such an arrangement.' The abovetestimony of Converse is accepted by the undersigned as credible and he findsthat Christenson and Olson made the statements attributed to them above byConverse.Employee Roland Heurung, who joined the Union in February and was em-ployed as an operator on a butter printing machine at the plant, testified withoutcontradiction that, on one occasion, on or about February 16, 1945, Irene Chris-tenson, an office employee and a daughter of Plant Manager Christenson, toldhim that if the Union organized the plant the butter printing operation would bediscontinued and Heurung would lose his job.'Heurung impressed the under-signed as a credible witness and it is found that Irene Christenson made theabove remark attributed to her by Heurung. In view of the fact that she onlymade one such remark and that she was neither a supervisory nor a confidentialemployee the undersigned concludes and finds that the respondent was not re-sponsible for the above statement.2.The refusal to bargaina.The appropriate unit; the union majorityThe Union contends that a unit of all drivers of the respondent, excludinginside plant, office, and supervisory employees, constitute an appropriate unit.The respondent contends in its brief,inter atia,that the drivers are agriculturelaborers and therefore are not entitled to representation under the provisionsof the Act.In respect to the respondent's above contention the evidence clearly shows that:the drivers are not employees of the farmers but of the respondent; the respond-ent's plant manager is solely charged with directing and supervising their work;the respondent's business is clearly industrial in its nature; and the work doneby the drivers is an essential and integral part of the respondent's general businessoperations.Accordingly, the undersigned concludes and finds that the driversare industrial and not agricultural workers and are therefore not exempt fromthe operations of the Act.'Although the record shows that in addition to the drivers, the Union initiallyendeavored to organize all of the inside plant production employees,7 it appears'Christenson testified that hauling milk by contract had been a matter of general dis-cussion among the association officials for some time.There is no indication,however, thatit extended beyond thediscussion stage, or that it had ever been discussed with any ofthe drivers beforeFebruaryorMarch 1945,after the appearance of the Union.Nochangeshave been effected in respectto therespondent'smilk hauling operations.Inviewof the evidence the undersigned concludes that the purported changes in operationswere merely threatsmade in an effort to thwart successful organization by the Union.cHeurung and two other employees In the print department were discharged on March2,1945.Except for about 10 percent of the printed butter made at the plant, whichwas sold in Little Falls,all of this type of butter was purchased by Armour & Companyand shipped to an Armour plant at St.Paul,Minnesota.The evidence shows that duringJanuary and February 1945,both Armour & Company and an inspector for the UnitedStatesDepartment of Agriculture bad complained about the lack of uniformity in theprints turned out.Because of these complaints,printing butter for Armour was discon-tinued on March 2, 1945,and all but one of the employees in the print department weredischarged.The complaint does not allege nor does the evidence show that thesedischarges were discriminatory.6 In theMatter of North Whittier heights CitrusAssociation v.N.L.R. B.,109 F.(2d) 76(C. C. A. 9),cert.denied 310 U. S. 632.4 Including the drivers,there are from 25 to 30 non-supervisory employees on the plantpay roll. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat except for the drivers only one or two of the inside production employeesat the plant evinced any interest in representation by the Union.When thisbecame evident, the Union confined its activities to the drivers and made nofurther effort to organize the inside plant, or clerical workers.The driverscomprise a clearly indentifiable homogenous group whose operations, activitiesand interests end when the milk is delivered to the plant.No other organiza-tion is claiming to represent the drivers nor any other employees in the plant.'On February 27, 1945, the Union filed a request for investigation and certifica-tion of representatives for collective bargaining of certain employees of therespondent with the Labor Conciliator for the State of Minnesota, under the pro-visions of Section 16 of the State of Minnesota Labor Relations Act.As a re-sult of this action, a hearingwasheld before a Labor Conciliator for the Stateof Minnesota on March 7, 1945, who ordered an election, to be held on March20, 1945, among those employees of the company who were working for it onFebruary 15, 1945, in a unit composed of all drivers of the respondent, excludinginside plant, office, and supervisory employees.The official "Certification ofCounting and Tabulation of Ballots" signed by the agent of the Division ofConciliation of the State of Minnesota who conducted the election, by an agentfor the company, and by an agent for the Union shows : that the balloting wasfairly conducted ; that all eligible voters were given an opportunity to casttheir ballots in secret ; that 10 ballots were cast, 6 in favor of the Union and 4against it.In its answer filed in the instant case, the respondent admits :That under the date of March 22, 1945, Leonard W. Johnson, Acting In-cumbent Labor Conciliator of the State of Minnesota,duly certified[em-phasis supplied] General Drivers & Helpers Union No. 329, A. F. of L. as theexclusive representative for collective bargaining purposes of the West SideCooperative [Creamery Association] in the unit composed of all drivers,excluding inside, office, and supervisory employees.In view of the above admission by the respondent and the fact that the re-spondent does not question the regularity or legality of the proceedings takenunder the Minnesota law, including the certification by the Acting IncumbentLabor Conciliator of the State of Minnesota, and in view of the other findingsheretofore made, the undersigned finds; (a) that the certification above re-ferred to was wholly justified and correct and was based on the facts aboverecited; (b) that the drivers employed by respondent, excluding inside plant,office, and supervisory employees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act; (c)that on March 20, 1945, a majority of the employees in the appropriate unitabove described had designated the Union as their representative for collectivebargaining purposes; (d) that by virtue of Section 9 (a) of the Act, the Unionwas, on March 20, 1945, and at all times material herein has continued to bethe exclusive representative of all the employees in such unit'8It is noted, however, that on some day in March 1945, accordingto the unrefutedtestimony of Ernest Converse, which the undersigned credits and finds tobe true, HarryCopa, one of the respondent's butter makers, called a meeting and attempted to organizeall of the respondent's non-supervisory employees Into an unaffiliatedlabor organization.The proposed organization never attained status as a labor organization.E Cf.Matter of The Standard Lime and Stone Company,57 N. L. R. B. 227;ValleyMouldIron Corp. v. N. L. it. B.,116 F. (2d) 760;N. L. it. B. v. John Engelhorn &Sons, 134 F.(2d) 553 CC. C. A. 3);Botany WorstedMillsv.N. L. it. B.,133 F. (2d) 876(C. C. A. 3),cert. denied 310 U. S. 632;Oughton v. N. L. it.B., 118 F. (2d) 486 (C. C. A. 3), cert. denied315 U. S. 797. WEST SIDE COOPERATIVE CREAMERY ASSOCIATION553b.The refusal to bargainAs noted above, during the early stages of the Union's campaign and beforeany request to bargain had been made by the Union, the respondent'sBoardof Directors held a meeting on February 21, 1945, to discuss the question ofunion organization among the employees.Although Article VI of the respond-ent'sArticles of Incorporation intrusts the management of its affairs to theBoard of Directors, the said Board at its February 21 meeting voted, in effect, toinclude the question concerning bargaining with a union on the agenda fordiscussion at the respondent's annual stockholders' meeting to be held March 10,1945.The evidence does not clearly show the nature or scope of the discussionpertaining to the union problem at either the February 21 meeting of the Directorsor the March 10 stockholders' meeting.However, the minutes of the stockholders'meeting for March 10, state,inter aria,the following:Motion carried by all stockholders saying aye, that the Board of DirectorsofWest Side Cooperative Creamery Association have no authority to signcontract with any union.This matter will be up to the stockholders and ifnecessary call a special meeting of the stockholders.Moran, the president of the Union, testified without contradiction as set forthbelow, in respect to the negotiations with the respondent concerning the effortsto negotiate an agreement."Following the certification of the Union on March 22, 1945, as the majorityrepresentative for the respondent's drivers, Moran by letter dated March 26, andreceived by the respondent on March 27, requested a meeting with the respondentto negotiate an agreement.The respondent made no reply."After waiting several days for a reply to his letter, Moran complained aboutthe delay to the Labor Conciliator for the State of Minnesota, who arrangedfor a conciliation meeting with the respondent at the Buckman Hotel at LittleFalls, on April 12, 1945.President Olson appeared on behalf of the respondent.Moran presented a prepared draft of a proposed agreement to Olson, who statedat the time that he had no authority to make any binding commitments for therespondent.The State Labor Conciliator suggested that the provisions be readand then discussed with Olson in order to enable him to explain the Union'sinterpretation of the provisions to the respondent's Board of Directors and stock-holders.During the discussion of the proposed wage scale, Olson stated thatbe thought an incentive pay plan should be established for the driver employees.Moran stated that the Union would be willing to consider such a plan and sug-gested that Olson discuss the agreement with the respondent's Board of Directorsand submit counter-proposals to the Union.No counter-proposals have everbeen submitted in respect to any of the provisions of the proposed agreement.On April 23, Olson requested Moran to attend a meeting with the respondent'sBoard of Directors.12At this meeting the Union's proposed agreement was again"In general his testimony is corroborated by that given by Olson, the respondent'spresident,who was present at all meetings held in connection with bargaining negotiations.Moran's testimony is credited.21Thereafter,on April 2,1945, a special meeting of the stockholders was held.Ac-cording to the minutes of this meeting:"After discussion between the stockholders, votewas taken and due to the fact only about four employees of about 24 employees were infavor of the Union,stockholders voted not to sign a contract with the Union at this time."This contention was never communicated to the Union.12 Converse,one of the driver employees,attended this meeting with Moran, in hiscapacity as a member of the Union's negotiating committee. 554DECISIONS OF NA 1'10L: AL LABOR RELATIONS BOARDread.None of the provisions ;were approved nor Were any conolA^i-prc,^c; <aisinerenSes the respondent Would sell its trucks and ask the farmer;; to delivertheir owl milk to the plant.Thereafter, the directors stated that oiily the stock-holders could cousunnnate an agreement.Moran then asked lalsoo to c;:111 astockholders' meeting, but was told that on", could not he held until the springplanting work on the farms was over. whereupon Moran stated that the Unionwould insist oil continuing the uegntiations, and he and Converse left the meeting.Thereafter, the Union slid not Press the matter for 2 or 3 weeks, but waitedfor a counter-proposal.When none was received, the services of the State Con-ciliator was again requested and he arranged for another meeting on May 22.Olson appeared at the meeting as the reapol'dent. , sole rrpreseot>rtive, and statedthat he was still without antliorlty to net, as neither the Board of Director, northe stockholders evinced any interest in respect to the negotiations.The meet-ingclosed after Olson agreed to take steps to have another stockholders' meetingBalled by June 15.".June 15 passed without Moran receiving any word from Olson concerning the:natter.Sometime after that date, Moran sought the aid of the ConciliationService of the United States Department of Labor to bring the dispute beforethe National War Labor Board.The Conciliation Service advised holding anotherconciliation meeting.Commissioner C. R. Carlgren of the Conciliation Division,United States Department of Labor was designated to act in the matter andarranged for a meeting at Little Falls, on July 3. 1945.Moran (lid not attend the July 3 meeting but according to Olson's testimony,it was attended by United States Commissioner of Conciliation Carlgren, NicholasSeigmund, a representative of the Union, and Olson.After Olson told the groupthat he lacked authority to act for the respondent and offered no suggestions inrespect to further negotiations the meeting calve to a close.On or about June 9,1945, the Union filed a charge with the Board and thereafter filed an amendedcharge on August 9, 1945.3.Conclusions in respect 14) the unfair labor practicesa. Interference, restraint, and coercionUpon the basis of the foregoing facts the undersigned concludes that therespondent has engaged in a coercive course of conduct designed to defeat theself-organization of its employees.PlantManager Christenson not only toldthe drivers named above that the plant would be shut down if the Union succeededin organizing it, but shortly thereafter, Christenson and respondent's president,Olson, also told Converse that the respondent would dispense with the serviceof its milk driver employees, sell its trucks and enter into contracts with inde-pendent contractors to haul the milk from the.farms to its plant if the driversorganized.The above threats dearly constitute interference, restraint, andcoercion, within the meaning of the Act.Likewise, the reprimand administered ' by Director Kurowski, to Converse,for joining the Union, and thereby allegedly causing a disturbance at the plant,was clearly coercive." Olson notified Moran by telegramon June27, that the respondent's stockholderswould hold a special meeting at LittleFalls, on June 28.Moran was not informed of theplace of meeting,but he went to Little Falls, on themorning of June 28, expecting toattend it.He called the plant to learn wherethemeeting was to be held and wasinformed that a quorumhad failed to appear,and that no meeting would be held. Olsontestified that sinceJune 28,1945, no other meetings of the stockholders have been calledto considernegotiation of an agreementwith the Union. WEST SIDE COOPERATIVE CREAMERY ASSOCIATION555The modersianed finds that by the statements and conduct of President^)Isou.P1.rntMa fia el Christenson, and Director I.nrowski, the respondentinterfferodwith, restrained, and coerced its employees in the exercise of therirht.s -,miranteed in Section 7 of the Act.b.The refusal to bargainThe respondent'smicouipromisiug attitude toward the Union was clearlyindicatedby its threats to closeits plant during the early stages of the organ-ii:iug rantpaigu,mad by its failure to appoint representatives empowered tonegotiate e collective bargaining agreement with representatives of the Union.By not replying to the Union'swritten request to bargain received by it onMarch 27. 1945,the respondent refused to bargain on that date.Itwas notuntil the Union sought assistancefrom thelabor conciliator for the State ofMinnesota that it agreedtomeetwi'rhunion representatives.Thereafter,althoughsome of its oflicers arid directorsmet with representatives of theUnion on April 12,April 23, May 22, and July 3, 1945, it not only failed toitelegtite authority to negotiate an agreement to any representatives present atany of thesaidmeetingsbut by direct action forbade them to do so. Suchdenial of authority to its representativesdelegatedto carry on bargainingneotiirtions,in itself,evincesan intent to evadebole /ldenegotiation withthe Union.`Further evidence of the respondent's efforts to delay and avoid negotiatingan agreement with the Union is to be found in its refusal to submit counter-proposals to any of the provisions in the Union's proposed agreement,duringthe approximately 4 months in which the Union attempted to bargain withrespondent."On all the above, the undersigned finds that on or about March 27, 1945, andat all times thereafter,the respondent refused to bargain collectively with theUnion as the exclusive representative of its employees in the aforesaid appro-priate unit, thereby interferingwith,restraining,and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.B. The alleged cliscrimtinatorli transfer of Clarence BoothBooth was first hired by the respondent as a truck driver in February 1944..He has been continuously employed as a driver since that time, except for aperiod of about a day and a half when lie did inside work at the plant.Hecovered a route designated as Route F from the time he started his employmentuntil on or about April 2, 1945, and lives in the City of Little Falls, Minnesota.For reasons not shown in the record several of the drivers had given up theirroutes shortly prior to April 2, 1945, and the respondent was obliged to hireothers to replace them.Harold Peterson, who lived on and operated one of thefarms in the territory covered by Route F, applied for one of these jobs. At thetime he made his application, he stated that he would not take a job unless hecould have the Route F assignment. Plant Manager Christenson hired him andsent him out for a few days with Booth to learn the route and then assigned himto it as the regular driver.Booth was then transferred to another route andexcept for a period of 2 weeks when, at his own request, he worked on a shorterroute, which paid $100 a month, his earnings have been $150 a month, the same11Cf. N. L.R. B. v. Poultr-llmen's Service Corporation,138 F. (2d) 204 (C. C. A. 3).16Cf. Inland Lime & Stone Co. v. N. L. R. B.,119 F. (2d) 20 (C. C. A.7) ; Matter ofRegister Publishing Co., Ltd.,44 N. L.R. B. 834;N. L. R. B.v.E. BiglowCo., 52 N.L. R. B.999; Court order entered on June 5, 1944,(C. C. A. 6),enforcing 14 L. it. R. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay he received on Route F.10 Although Booth,by wayof conclusionary testi-mony, stated that his work on his new route was less desirable, his testimonywas not convincing to the undersigned.During the time that Peterson was learning the route, a petition was circulatedamong the farmer stockholders and patrons on the route requesting the respond-ent to retain Booth as the regular driver.A majority of the patrons on the routesigned it and Paul Solarz, one of the respondent's stockholders, who operated afarm on the route, took it to the plant and presented it to Christenson. Accordingto ChristensQn's undenied testimony which the undersigned accepts as true :Solarz handed him the petition and asked Christenson if Booth was a member ofthe Union ; Christenson replied, "I think he is, but you can call him in and find outfor yourself;" Solarz then stepped outside the plant, called Booth into the plantand in Christenson's presence asked him if he belonged to the Union ; when Boothreplied in the affirmative, Solarz then said "I don't want anything to do with it;"after which there was no further' discussion between Christenson and Solarzconcerning the matter.17Booth and Converse both testified that after Solarz leftthe plant on this occasion, Solari told Booth that Christenson had agreed toreturn Booth to his old route if the latter dropped out of the Union. Christensondenied having made such a statement to Solarz and claimed that under the cir-cumstances the transfer of Booth was unavoidable if the much needed servicesof Peterson were to be retained.The undersigned credits Christenson 19Booth attended the first organizational meeting of the Union held on February9, 1945.On that occasion, he and 6 other drivers present all signed union applica-tion cards.He also gave testimony for the Union at the representation hearingheld before a Labor Conciliator for the State of Minnesota on March 7, 1945. Theevidence as a whole, however, indicates that lie took a less active part in unionactivities than Converse, who was a member of the Union's negotiating com-mittee.In view of the valid business reasons stated as the grounds for Booth'stransfer and the fact that Converse was not discriminated against for unionactivities, the evidence fails to convince the undersigned that Booth was accordeddiscriminatory treatment.On the basis of the foregoing the undersigned finds, although the matter is notfree of doubt, that the allegations of the complaint in respect to Booth have notbeen sustained.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent described in SectionI,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that the respondent cease and desist therefrom.He alsopredicates his cease and desist recommendations upon the following16These findings are based on the uncontradicted testimony of Christenson which theundersigned believes and accepts as true."Booth gaveno testimony in respect to this incident and Solarz was not called totestify.isBooth's father,one of the respondent's stockholders,operated one of the farms onRoute F.Accordingto the evidence,he does not appearto have voicedany special objectionto Booth's transfer. WEST SIDE COOPERATIVE CREAMERY ASSOCIATION557findings : The respondent's illegal conduct discloses a purpose to defeat self-organization among its employees. For example, as soon as the respondent learnedof the union activities of certain employees, it sought to coerce them in the exer-cise of the rights guaranteed under the Act by warning them, in effect, that theiradherence to the Union would result in loss of employment, by questioning themconcerning the Union, and by making other statements with respect to the Union.As a result of this conduct it is a fair inference that the respondentwas success-ful in inducing a number of employees to refrain from joining the Union. As hasbeen found, the respondent's conduct in these respects interfered with, restrained,and coerced its employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities, for thepurpose of collective bargaining or other mutual aid or protection. Such con-duct violated Section 8 (1) of the Act, quite apart from the respondent's refusalto bargain with the Union. Finally, the respondent's unlawful conduct culminatedin its refusal to bargain with the Union on March 27, 1945. The respondent'swhole course of conduct presents a ready and effective means of destroying self-organization among its employees.Because of the respondent's unlawful con-duct and its underlying purpose, the undersigned is convinced that the unfairlabor practices found are persuasively related to the other unfair labor practicesproscribed and that danger of their commission in the future is to be anticipatedfrom the respondent's conduct in the past. The preventive purposes of the Actwill be thwarted unless a Board's order is coextensive with the threat. In ordertherefore to make effective the interdependent guarantee of Section 7, to pre-vent a recurrence of unfair labor practices, and thereby minimize industrialstrife which burdens and obstructs commerce,and thus effectuate the policies ofthe Act,he recommends the respondent to cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.He will also recommend the respondent to take certain affirmative action de-signedto effectuate the policies of the Act.Having found that the respondenthas refused to bargain collectively with the Union as the exclusive representativeof the milk route driver employees, he shall recommend the respondent, uponrequest, to bargain collectively with the Union."Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAw1.General Drivers' and Helpers' Union, Local #329, affiliated with the Ameri-can Federation of Labor, is a labor organization within themeaning ofSection2 (5) of the Act.2.All drivers of the respondent, excluding inside plant, office, and supervisoryemployees employed at its Little Falls, Minnesota, plant, at all times materialherein have constituted a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.3.General Drivers' and Helpers' Union, Local #329, affiliated with the A. F.of L., was on March 27, 1945, and at all times thereafter has been, the exclusiverepresentative of all employees in said unit for thepurposesof collective bar-gaining, within the meaning of Section 9 (a) of the Act.4.By refusing on March 27, 1945, and at all times thereafter to bargain collec-tively with the General Drivers' and Helpers' Union, Local #329, affiliated with"'See Supplemental DecisioninMatter of Karp Metal ProductsCo., Inc.,51 N. L. R. B.621:FrankBros.Co. v. N. L. R. R.,321 U. S. 702. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe A. F. of L., as e.:erosive representative of its employees in :ill appropriateunit, the respondent has engaged in and is engaging in unfair labor practices,within the meaning of section 8 (ii) of the Act.5.By interfering with, restraining, and coercing its employees in the exer-cise of the right<, guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor pratices, within the meaning of Section 8 (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.7.The respondent has not engaged in any unfair labor practices within themeaning of Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and neonthe entire record in the ease, the undersigned recommends that the respondent,West Side Cooperative Creamery Association, Little Falls, Minnesota, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Refusing to bargain collectively with General Drivers' and Helpers' Union,Local #329, affiliated with the A. F. of L., as the exclusive representative of alldrivers of the respondent, excluding inside plant, office, and supervisory em-ployees employed at its Little Falls, Minnesota, plant;(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist General Drivers' and Helpers' Union, Local #329, affiliated withthe A. F. of L., or any other labor organization, to bargain collectively throughrepresentatives of their ,own choosing and to engage in concerted activities, forthe purpose of collective bargaining or other mutual aid or protection as guar-anteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with General Drivers'andHelpers'Union, Local #329. affliated with the r!. F. of L., as the exclusive representativeof all drivers of the respondent, excluding inside plant, office and supervisoryemployees employed at its Little Falls, Minnesota plant, with respect to r;ltesof pay, wages, hours of employment, or other conditions of employment, and ifan understanding is reached. embody such understanding in it signed agreement;(b)Post at its plant at Little Falls, Minnesota, copies of the notice attachedhereto,marked "Appendix A." Copies of said notice, to be furnished by theRegional Director of the Eighteenth Region, shall, after being duly signed bythe respondent's representative, be posted by the respondent innnediately uponreceipt thereof and maintained by it for sixty (60) consecutive clays thereafterin conspicuous places, including all places where notices to employees are ens-tomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by other material ;(c)Notify the Regional Director for the Eighteenth Region in writing withinten (10) days from the receipt of this Intermediate Report what steps the respond-ent has taken to comply herewith.It is further recommended that unless on or before tell (10) days from the (lateof the receipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing reconnnendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid. WEST SIDE COOPLEATIVE CREAMIERY ASSOCIATION559It is also rcconrmended that the allegation,of the complaint pertaining to thecliscrimioatorv transfer ofClarenceBooth be di sinIssed.As providedin Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board,Series 3,as amended,effective July 12, 1944,any party or counsel for theBoard may.wit bin fifteen(15) days from the dateof the entry of the order transferring the ease to the Board,pursuant to Section:2 of Article II of said Rules and Re;ttdations,file with the Board,RochambeauBuilding,Washington 25, 1). ('., an origiutil and four copies of a statement inwriting, setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objections)as he relies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel forthe hoardfiling the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board,request therefor must be made in writing to theBoard within tell (101daysfrom the date of the order transferring the case tothe Board.HENRY J. KENT,Trial Examiner.Dated November 14, 1945.A1'1'ENDIX ANOTICETO ALL E-,mPl,OYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist GENERAL DRIVERS' AND HELPERS'UNION LOCAL # 329, AFFILIATED WITH THE AMERICAN FEDERA-TION OF LABOR or any other labor organization, to bargain collectivelythrough representatives of their ov. it choosing,, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.All our employees are free to become or remain members ofthis union, or tiny other labor organization.AVE,WILL BARGAIN collectively upon request with the above-namedunion as the exclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement. The bargaining unit is:All drivers of West Side Cooperative Creamery Association, Little Falls,Minnesota, excluding inside plant, office and supervisory employees withauthority to hire, promote, discharge, discipline and otherwise effect changesin the status of the employees or effectively recommend such action.SmE COOPERATIVE CRE_»mY ASSOCIATION.Employer(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD"APPENDIX B"NOTICE. TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce our employees in theexerciseof their right to self-organization, to form labororganizations,to join or assist TEXTILE WORKERS UNION OF AMERICA, C. I. 0.,or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protectionby refusingto permit the use ofthe PatrioticOrder Sonsof Americahall by ouremployeesfor thepurposes of self-organization.------------------------------(E mployer)By ------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced,or covered by any other material.